Citation Nr: 0907287	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  In June 2007, the Board 
remanded the claim for further development.


FINDINGS OF FACT

The Veteran's right eye disabilities, headaches, and 
adjustment disorder with depressed mood have a combined 
disability rating of 70 percent.  His service-connected 
disabilities are not shown to be of such severity so as to 
preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to 
service-connected disabilities, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is whether the 
Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2) (2008), provide for a total rating when there 
is a single disability or a combination of disabilities that 
result in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (2008), provide 
for a TDIU when, due to service-connected disability, a 
Veteran is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).  

Here, the Veteran is service-connected for separate eye 
disabilities (sarcoidosis with right eye iritis and glaucoma, 
and post-operative enucleation, right eye iritis due to 
sacrcoidosis and glaucoma), each rated as 40 percent 
disabling.  Additionally, the Veteran is in receipt of 30 
percent disability ratings for headaches and an adjustment 
disorder with depressed mood, both secondary to his service-
connected right eye sarcoidosis.  The combined disability 
rating is 70 percent.  The Veteran thus meets the percentage 
criteria laid out in 38 C.F.R. § 4.16(a).  The remaining 
question before the Board therefore is whether the Veteran is 
unemployable by reason of his service-connected disabilities 
alone, taking into account his educational and occupational 
background.  

A review of the record reveals that the Veteran completed 
four years of high school and two years of college.  
Following his discharge from service, he worked as a police 
dispatcher, a casino dealer, a pizza delivery driver, a CAD 
technician for a state highway department, and a VA Food 
Services employee.  He has been unemployed since August 2004 
except for a brief period in March 2005 when he underwent 
vocational rehabilitation counseling at a VA Employee 
Development Services and took part in a Compensated Work 
Therapy (CWT) program.  VA records from that period indicate 
that the Veteran's original service-connected right eye 
disability (sarcoidosis with right eye iritis and glaucoma) 
interfered with his ability to participate in the CWT 
program.  He underwent right eye encucleation surgery at a VA 
Medical Center in January 2006 and subsequently was granted a 
separate disability rating for post-operative enucleation, 
right eye iritis due to sarcoidosis and glaucoma.  
Additionally, VA medical records dated from February 2005 to 
January 2006 and VA examinations conducted in November and 
December 2005 reflect complaints and treatment for headaches 
and psychiatric symptoms associated with right eye problems.  
The relevant evidence of record further shows that from 
September 2003 to December 2005, the Veteran was treated 
periodically at a VA Medical Center for complaints of 
depression associated with alcohol and cocaine abuse.  It was 
noted that he had a history of drug and alcohol addiction 
dating back to 1991.  

Pursuant to the Board's June 2007 remand, the Veteran was 
afforded separate VA eye, psychiatric, and neurological 
examinations to assess the impact of his service-connected 
disabilities on his employment.   

At the June 2008 VA eye examination, the Veteran was found to 
have uncorrected vision of 20/25 in his left eye and no 
vision in his right eye, post-operative enucleation.  It was 
noted that he continued to experience pain in the area 
surrounding the right eye where the detachment surgery had 
occurred.  Based upon the clinical examination and a review 
of the claims folder, the VA examiner determined that while 
the Veteran had limited visual acuity and visual field, his 
eye disabilities would not hinder his employability except 
for positions requiring depth perception.

At the June 2008 VA psychiatric examination, the Veteran 
reported that he suffered from chronic depression that was 
moderate to severe in nature and arose out of his concern 
about being "disfigured" after his right eye enucleation 
surgery, as well as the fact that he did not "go out very 
much anymore."  The Veteran complained of sleeping 
disturbances and a diminished libido in connection with his 
depression.  He stated that he drank beer "every three to 
five days."  Additionally, he stated that he had regularly 
used cocaine and marijuana until February of that year, but 
denied any recent illegal drug use.  The Veteran also denied 
experiencing any homicidal or suicidal ideations or 
anhedonia.  Nor did he report any history of delusions or 
hallucinations.  In terms of employment and social history, 
the Veteran reported that he had not worked since 2004 
because, in his words, "I don't get along with people very 
well.  People are rude."  He stated that he spent most of 
his time watching television and surfing the Internet.  The 
Veteran acknowledged that he had been previously married and 
had three children, but stated that he currently lived with 
his aunt and did not visit with anyone or go anywhere.  

Mental status examination revealed a dysphoric mood 
consistent with moderate symptoms of depression, which, in 
the VA examiner's opinion, had persisted for a number of 
years.  Based upon the examination and a review of the claims 
folder, the VA examiner assigned the Veteran a Global 
Assessment and Functioning (GAF) score of 50, which reflected 
serious psychiatric symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Diagnostic and 
Statistic Manual of Mental Disorders, Fourth Edition (DSM-
IV).   Additionally, the VA examiner acknowledged that the 
Veteran's VA treatment records reflected other psychiatric 
diagnoses besides depression, including post-traumatic stress 
disorder, substance induced mood disorder, and polysubstance 
dependence.  However, the VA examiner stated that he did not 
see sufficient clinical evidence to warrant any psychiatric 
diagnoses other than adjustment disorder.  Most 
significantly, the VA examiner expressly stated that the 
Veteran's psychiatric problems alone did not preclude 
employment or interfere with his daily living activities.  

At the June 2008 VA neurological examination, the Veteran 
reported that his headache condition had its onset in the 
early 1990s as a result of his right eye iritis and glaucoma.  
He complained of chronic pain in the area surrounding his 
right eye and in the back of his head.  While the Veteran 
reported that his headaches had persisted despite his right 
eye surgery in January 2006, he did not complain that they 
had gotten worse.  He described his headaches as productive 
of sharp and pulsating pain roughly two or three times per 
week, which could strike any time of the day or night.  Each 
headache lasted from 10 to 30 minutes and was accompanied by 
nausea and vomiting.  It was noted that while the Veteran 
treated his headaches with Ibuprofen, he could not function 
while they were taking place and had to lie prostrate in bed.  
Additionally, the Veteran stated that he used to take 
narcotics for his headaches, but could no longer do so on 
account of his status as a recovering addict.  Clinical 
examination revealed a lack of extraocular movements in the 
right eye, but was otherwise negative for any physical or 
neurological defects affecting the eye.  The Veteran's head 
was noted to be normocephalic with no signs of trauma.  On 
the basis of the Veteran's statements and the clinical 
examination, the VA examiner diagnosed him as having 
"headaches with migraine-like characteristics that are 
secondary to an ophthalmological problem of the right eye."  
The examiner noted that "it would be very difficult" for 
the Veteran to work because of his service-connected 
headaches, which left him prostrate two or three times per 
week.  Significantly, however, that examiner did not indicate 
that the Veteran's headaches, or any of his other service-
connected disabilities, rendered him unemployable.

After a thorough review of the record, the Board that the 
competent evidence of record does not show that the Veteran's 
service-connected right eye disabilities, adjustment 
disorder, and headaches preclude employment.  The Board 
recognizes that the Veteran has not worked for several years, 
and that VA records dated in March 2005 indicate that his 
right eye problems interfered with his ability to participate 
in the CWT program.  Nevertheless, the Board finds that the 
subsequent opinion offered by the June 2008 VA eye examiner, 
indicating that the Veteran's right eye disabilities would 
not interfere with his employability except for positions 
requiring depth perception, constitutes competent evidence 
that those right eye disabilities have not left him unable to 
work.  

Additionally, the Board notes that the VA mental status 
examiner found that the Veteran's service-connected 
adjustment disorder with depressed mood, while manifested by 
serious symptoms, would not in itself preclude employment or 
interfere with his daily living activities.  

Further, the Board acknowledges that the VA neurological 
examiner opined that the prostrating nature of the Veteran's 
service-connected headaches would "make it very difficult" 
for him to work.  However, that examiner did not indicate 
that the Veteran's headaches constituted a complete bar to 
employment.  Nor did the VA neurological examination reveal 
complaints or clinical findings of a worsening of the 
Veteran's headaches, which have been rated 30 percent 
disabling since November 2004.  Moreover, there is no 
competent clinical evidence of record that the Veteran's 
headaches, or any of his other service-connected 
disabilities, alone or combined, have rendered him totally 
disabled.  For these reasons, the Board concludes that the 
competent evidence of record weighs against a finding that 
the Veteran is unable to obtain or retain any form of 
substantially gainful employment due solely to the severity 
of his service-connected right eye disabilities, headaches, 
and adjustment disorder with depressed mood.

The Board recognizes that the Veteran has problems with his 
service-connected disabilities and that those disabilities 
make it difficult for him to work and disqualify him from 
certain jobs, such as those requiring depth perception.  All 
this, however, is reflected in the current combined 70 
percent rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Moreover, while his service-connected disabilities may cause 
some economic inadaptability, this also is taken into account 
in the assigned evaluation.  

The Board is sympathetic to the Veteran's contentions that he 
is no longer able to work due to his service-connected 
disabilities.  However, there is no indication that these 
disabilities standing alone, when considered in association 
with his educational attainment and occupational background, 
render him unable to secure or follow a substantially gainful 
occupation.  Rather, the evidence in this case indicates that 
while the Veteran may have a difficult time obtaining 
employment, he is not precluded from jobs that do not require 
depth perception.  The Board therefore concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
Veteran's situation.  His service-connected conditions may 
affect his abilities to some degree, but there is no evidence 
that he is unable to perform any type of substantially 
gainful employment specifically as a result of these 
conditions.  The evidence does not show that the Veteran's 
service-connected disabilities alone preclude his obtaining 
or maintaining employment.  The Veteran already receives a 70 
percent combined disability rating, which reflects the 
impairment of his employability occasioned by his service-
connected eye disabilities, adjustment disorder with 
depressed mood, and headaches.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the Board finds 
that the preponderance of the evidence is against the claim 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and May 
2008, a rating decision in July 2005; a statement of the case 
in January 2006, and a supplemental statement of the case in 
July 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER


Entitlement to a total disability evaluation based on 
individual unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


